DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2014/0205403 to Criswell in view of patent application no. 2017/0096301 to Hartmann et al. and patent application no. 2007/0025832 to Rawdon et al.
	Regarding claim 1, Criswell discloses a system for alignment of a container or trailer to dock equipment comprising:  5a vision system (170) configured to provide visual representations of a section of a container or trailer, an automated unloading apparatus (10) configured to move into an interior of the container or trailer, and a control system (62) operably coupled to the vision system, the control system 10comprising at least one processor (350) configured via computer executable instructions to receive the visual representations of the section of the container or trailer, interpret the visual representations of the section of the container or trailer, and output control commands for alignment of the container or trailer and the 15automated unloading apparatus (paragraphs 61 and 62).
	Criswell discloses the claimed invention except for the vision system being mounted to the dock and external to the container and the first alignment device.  
	Hartmann et al. discloses that it is known to place a vision system (29, 30 and see fig. 6) external to a container in a device for conveying piece goods from a stack or pile.
	Rawson et al. discloses that it is known to have a first alignment device (paragraph 12) that automatically aligns a container with dock equipment in a cargo container handling system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Criswell with the teachings of Hartmann et al. and Rawson et al. by adding the additional cameras and the first alignment device with a reasonable expectation of success for the purpose of providing 1) an efficient means of monitoring how goods are being loaded and unloaded from the container and 2) an efficient means of ensuring the container is equally leveled with the dock. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Criswell in view of Hartmann and Rawdon to mount the vision system to the dock facility, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
	Regarding claim 2, Criswell discloses the system of claim 1, wherein the control system is configured to detect a deviation between a first visual representation and a second visual representation of the section, and to output the control commands for alignment based on the deviation 20between the first and second visual representations (paragraphs 61 and 62).
	
	Regarding claims 4-7, Criswell discloses the system of claim 1, wherein the automated unloading apparatus comprises a second alignment device (56), and the control system is configured to output control commands to the second alignment device.
	Regarding claim 8, Criswell discloses the system of claim 1, wherein the control system comprises a programmable logic controller (372).
	Regarding claim 9, Criswell discloses the system of claim 1, wherein the vision system provides the visual representations of an upper rear section of the container or trailer (paragraph 61).
	Regarding claim 10, Criswell discloses the system of claim 1, further comprising one or more reference marks (paragraph 61; Note: the protruding product is considered to be the reference marks) 20located at a predefined position of the container or trailer, wherein the vision system is configured to provide visual representations of the one or more reference marks.
	Regarding claims 11-20, the recited method steps for aligning a trailer to dock equipment is considered to be obvious to Criswell in view of Hartmann et al. and Rawdon et al., since Criswell in view of Hartmann et al. and Rawdon et al. discloses all of the structural limitations of the claims as discussed above.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Criswell in view of Hartmann et al. and Rawdon et al. to perform the disclosed method for the purpose of providing an efficient means of unloading various size boxes from trailers to protect and extend the human labor workforce as stated by Criswell in paragraph 3.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-20 have been considered but are moot because of the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                

Wbj.